Citation Nr: 0516327	
Decision Date: 06/16/05    Archive Date: 06/27/05

DOCKET NO.  02-09 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to the assignment of an initial increased 
(compensable) rating for service connected benign nevi of the 
back. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD


Michael Prem, Associate Counsel

INTRODUCTION

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which granted service connection for benign 
nevi of the back with an evaluation of zero percent effective 
November 14, 2001.  The veteran seeks a compensable rating.  

The Board notes that the March 2002 rating decision also 
granted service connection for tinea pedis with an evaluation 
of zero percent; and denied service connection for headaches, 
gastroesophageal reflux disease, an explosive disorder 
(claimed as depression), and a lumbar strain with minimal 
diffuse spondylosis and degenerative disc disease.  

The RO, in a May 2003 rating decision, granted service 
connection for the veteran's migraine headaches with an 
evaluation of 10 percent; granted service connection for 
gastroesophageal reflux disease with an evaluation of 10 
percent; granted service connection for an intermittent 
explosive disorder with an evaluation of 50 percent; granted 
service connection for a lumbar strain with diffuse 
spondylosis and degenerative disc space disease with an 
evaluation of 20 percent; and increased the veteran's rating 
for tinea pedis to 10 percent.  The granting of the veteran's 
service connection claims was considered a full grant of 
benefits sought on appeal, and as such, the Board does not 
have jurisdiction over these issues.  See Grantham v. Brown, 
114 F.3d 1156 (Fed. Cir. 1997).  In March 2005 
correspondence, the veteran withdrew his appeal for an 
increased rating for tinea pedis.  38 C.F.R. § 20.204 (2004).  
Accordingly, the only issue currently in appellate status is 
entitlement to the assignment of an initial increased 
(compensable) rating for service connected benign nevi of the 
back.

The Board also notes that the veteran had requested a Board 
Videoconference hearing.  However, he withdrew his hearing 
request in correspondence received by the RO in March 2005.  
38 C.F.R. § 20.704(e) (2004).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

As noted above, a March 2002 rating decision granted service 
connection for benign nevi of the back and assigned a zero 
percent rating, effective from November 14, 2001.  The 
veteran appeals for an initial compensable rating.  The 
relevant evidence is summarized below.

The veteran served on active duty from September 1996 to 
September 2000.  The service medical records show that he was 
evaluated in July 2000 for moles (nevi) on his back and 
shoulders.  (The Board notes that "nevus" (the singular of 
"nevi") is defined as a circumscribed stable malformation of 
the skin and occasionally of the oral mucus, which is not due 
to external causes and therefore presumed to be of hereditary 
origin.  The excess (or deficiency) of tissue may involve 
epidermal, connective tissue, adnexal, nervous, or vascular 
elements.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (26th 
ed. 1988) at 891.)

The veteran underwent a VA examination in February 2002 with 
complaints of moles (benign nevi) all over his back and 
shoulders.  He had had no dysplastic or malignant changes to 
date.  Upon physical examination, the clinician noted that 
there were no signs of vitamin deficiency or malnutrition.  
He diagnosed the veteran with benign nevi and noted that the 
effects of the veteran's conditions (in addition to the nevi, 
including migraine headaches, gastroesophageal reflux 
disease, diffuse thoracic spondylosis, diffuse spondylosis 
and degenerative disc disease of L4-5, and residuals of a 
left thumb fracture) were minimal.

The veteran underwent another VA examination in August 2004 
complaining of brown, black, and tan lesions, some of which 
were raised.  The veteran noted that the skin disease 
involved areas exposed to the sun, including the face, neck, 
and back.  He had not received any treatment over the past 
year.  The veteran reported that his functional impairment 
consists of being unable to be exposed to the sun for fear 
that the lesions will grow or become cancerous.  However, the 
condition did not result in any lost time from work.  

Upon physical examination, the clinician found signs of skin 
disease on the veteran's back, abdomen, lateral aspects of 
the chest, neck, arms, face, hands, and feet bilaterally with 
hyperpigmentation less than six square inches and abnormal 
texture less than six square inches.  There was no 
ulceration, exfoliation, crusting, tissue loss, induration, 
inflexibility, hypopigmentation, or loss of motion.  The skin 
lesion coverage of the exposed area was less than two 
percent.  The skin lesion coverage relative to the whole body 
was one percent.  The clinician noted that the established VA 
diagnosis of "new growths, benign, skin" is changed to skin 
lesions of varying color and asymmetry because some of the 
lesions are raised and have two colors.  

The veteran underwent a third VA examination in January 2005.  
Upon examination, the nevi varied from exophytic nevi of 
varying colors to quite dark pigmented nevi of varying sizes.  
Some were exophytic and some were flat.  None of them 
appeared to have significant malignant potential at the time 
of the examination.  The clinician estimated that the veteran 
had a total of 30 nevi involving his back, chest, abdomen, 
and a few below his belt line.  

Also of record are multiple photographs of the veteran's 
chest, abdomen, back, arms and neck regions, which are 
associated with the January 2005 VA examination.

The Board notes at the outset that, in reviewing the original 
grant of service connection by the RO in March 2002, the 
location of the benign nevi was limited to the veteran's 
back.  Three VA examinations in recent years have revealed 
scattered nevi in various locations, to include the face, 
neck, chest, abdomen, and arms.  The Board is cognizant of 
the February 2002 clinician's assessment that the effects of 
the veteran's multiple nevi were minimal, the August 2004 
clinician's finding that the skin lesion coverage of the 
exposed area was less than two percent and that the skin 
lesion coverage relative to the whole body was one percent, 
and the January 2005 clinician's indication that some of the 
veteran's nevi pre-existed service.  Such findings weigh 
against the claim for a compensable rating.  

Notwithstanding the foregoing, aside from the fact that it is 
not clear whether service connection is in effect for all of 
the veteran's widely scattered nevi, any one of the following 
characteristics of disfigurement on his head, face, or neck 
warrants a 10 percent rating: scar of 5 inches or more (13 or 
more cm) in length; scar at least one quarter inch (0.6 cm) 
wide at its widest part; surface contour of scar elevated or 
depressed on palpation; scar adherent to underlying tissue; 
skin hypo- or hyper-pigmented in an area exceeding six square 
inches (39 sq. cm.); skin texture abnormal (irregular, 
atrophic, shiny, scaly, etc.) in an area exceeding six square 
inches (39 sq. cm.); underlying soft tissue missing in an 
area exceeding six square inches (39 sq. cm.); skin indurated 
and inflexible in an area exceeding six square inches (39 sq. 
cm.).  38 C.F.R. § 4.118, Diagnostic Code 7800 (2003).  
(Emphasis added.)  

An August 2004 VA examination included a history of some 
raised lesions, but the clinical evaluation failed to confirm 
any elevated nevi.  However, the January 2005 VA examiner 
indicated that some of the veteran's nevi were exophytic 
(growing outward).  The examiner did not specify which nevi 
were elevated.  It is pertinent to note that the prior 
examination did reveal nevi of the face and neck and there 
are photographs associated with the most recent examination 
showing apparent nevi in the neck region. 

The Board finds that the RO must clarify whether service 
connection is in effect for all of the veteran's nevi and, if 
not, following an examination of the veteran, adjudicate a 
raised, intertwined claim for service connection for the 
additional nevi.   Under such circumstances, a VA opinion as 
to the causal relationship, if any, between any nevi located 
in areas other than the veteran's back and service, or his 
service-connected nevi on the back, is necessary for the 
proper adjudication of both the service connection claim and 
the increased initial rating claim.  See Harris v. Derwinski, 
1 Vet. App. 180 (1991) (two issues are "inextricably 
intertwined" when they are so closely tied together that a 
final decision on one issue cannot be rendered until a 
decision on the other issue has been rendered).


In view of the foregoing, the claim for the assignment of an 
initial or staged compensable rating for benign nevi is 
REMANDED for the following action:

1.  The RO should clarify whether service 
connection is in effect for any nevi 
located in areas other than the veteran's 
back.  

2.  Any private or VA clinical records 
relating to the veteran's benign nevi 
that have not been obtained should be 
secured and associated with the claims 
folder.

3.  Thereafter, the veteran should be 
scheduled for a VA skin examination.  If 
the RO clarifies that service connection 
is not in effect for nevi in areas other 
than the back, the examiner is asked to 
determine the nature, extent and etiology 
or approximate onset date of any nevi in 
locations other than the veteran's back.  
The claims folder should be made 
available to the examiner for review.  
Following a review of the relevant 
evidence in the claims file, to include 
the service medical records; obtaining 
the medical history from the veteran, the 
physical examination, and any tests that 
are deemed necessary, the examiner is 
asked to opine whether it is at least as 
likely as not (50 percent or greater 
probability) that any nevi located in 
areas other than the veteran's back began 
during service, are causally linked to 
any incident of or finding recorded 
during service, or were caused or 
aggravated by the veteran's service-
connected nevi of the back.

The skin examination is also for the 
purpose of determining the current status 
of the veteran's nevi.  The examiner is 
asked to note the location of all nevi, 
report whether any nevi are symptomatic 
(e.g., tender on palpation), and describe 
each lesion, to include the size; whether 
the surface contour of scar elevated or 
depressed on palpation, whether any 
lesion is adherent to underlying tissue, 
whether any lesion or group of lesions 
are hypo- or hyper-pigmented in an area 
exceeding six square inches (39 sq. cm.); 
whether the texture of any nevi is 
abnormal (irregular, atrophic, shiny, 
scaly, etc.) in an area exceeding six 
square inches (39 sq. cm.);whether any 
nevi results in underlying soft tissue 
missing in an area exceeding six square 
inches (39 sq. cm.); and whether any nevi 
is indurated and inflexible in an area 
exceeding six square inches (39 sq. cm.).   

The examiner is also requested to provide 
a rationale for any opinion expressed.

3.  Thereafter, if it is clarified that 
service connection is not in effect for 
nevi located in areas other than the 
veteran's back, the RO should adjudicate 
the raised, intertwined claim for service 
connection for nevi located in areas 
other than the veteran's back, on direct 
incurrence and secondary bases; and 
readjudicate the claim for the assignment 
of an increased (compensable) rating for 
nevi in light of the evidence added to 
the record since the last supplemental 
statement of the case (SSOC).  If any 
benefit sought on appeal remains denied, 
the appellant and his representative 
should be provided a SSOC.  An 
appropriate period of time should be 
allowed for response.

Subsequently, the case should be returned to the Board, if in 
order. The Board intimates no opinion as to the ultimate 
outcome of this case. The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


